                    Case 1:19-cv-03295-MKV
                               USDC SDNY Document 30 Filed 07/01/20 Page 1 of 1
                                DOCUMENT
Our ref   USA039.930801         ELECTRONICALLY FILED
                                DOC #:
                                DATE FILED: 7/1/2020
                                                                   570 Lexington Avenue
          VIA ECF                                                  8th Floor
                                                                   New York, NY 10022
          Honorable Katherine Polk Failla, U.S. District Judge     USA

          United States District Court                             t +1 212.252.0004
          Southern District of New York                            f +1 212.832.4920
                                                                   kennedyslaw.com
          40 Foley Square, Room 2103
          New York, NY 10007                                       t +1 646.625.4016
                                                                   max.gershweir@kennedyslaw.com
                                                                   July 1, 2020


                  Re:   US Specialty Insurance Co. v. Wesco Ins. Co. v. Colony Ins. Co.
                        S.D.N.Y. Docket No.: 1:19-cv-4260-KPF
                        Wesco Ins. Co. v. Colony Ins. Co.
                        S.D.NY. Docket No. 1:19-cv-3295--KPF
                        Our File No.: LF 127.0567015_______________________

          Dear Judge Failla:

                  We represent defendant/third-party plaintiff/plaintiff Wesco Insurance Company
          in this matter.

                 Per the court-ordered deadline, Wesco timely filed its summary judgment motion
          on May 27, 2020. In its recently filed opposition papers, third-party defendant/defendant
          Colony Insurance Company accurately brought to our attention that we failed to file with
          our moving papers a 56.1 Statement. In fact, although we had timely prepared the
          Statement (copy attached), we inadvertently failed to include it with the other motion
          papers. We thus respectfully request that the Court grant Wesco leave to file the Statement
          and allow Colony ample time to respond.

                  We apologize for the inconvenience.

          Respectfully yours,


             /s/ Max W. Gershweir
          Max Gershweir
          Partner
          for Kennedys

          Encl.
                                                  July 1, 2020
